DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: There is no description of a capillary being substantially circular in any cross-section as in claim 2, syringe retention element extending laterally outward beyond the perimeter of the capillary (claim 6), a syringe retention element including a outwardly projecting rim…(claims 7, 14, and 17), and piston head and piston being separate, but coupled elements (claim 13).  
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).

	It is noted that although the claims mention a pipette, no pipette (nor structure of the pipette, including the structurally undefined syringe mechanism and any other structure of the pipette) is positively claimed as an element of the invention. The invention is a syringe. A claim is only limited by positively claimed elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. MPEP 2115    Material or Article Worked Upon by Apparatus. Therefore, the pipette is an article intended to be worked upon used with the claimed the syringe. However, there is no requirement for the syringe to be used with any pipette nor any other structurally undefined, unclaimed structure and materials. The claimed invention, a syringe will remain defined by the positively claimed elements listed in the claims regardless of how one may elect to choose to use the invention or not. 
	There is no recitation of what is structurally required of the syringe retention element for it to be considered as “configured for releasable retention by the syringe mechanism of the unclaimed pipette”. As noted above, the pipette is not an element of the invention. Whether or not that the retention element is structurally capable of being used with a pipette would not only depend upon the properties of the retention element, but also that of the pipette because the element can not be used with every arbitrary pipette that exists. References to the unclaimed pipette do not provide for structural limitations of the claimed invention, a syringe. 

	It is presumed that he phrase …and includes a plurality of elastically deformable arms…” is intended to refer to the piston head. 
	It is further noted that the “…for engagement by the pipette” clause as recited in the last line of claim 1 is directed to intended use of the unclaimed syringe piston head with the unclaimed pipette.  See also the various other “for…”, “to…” clauses and other such similar clauses employed throughout the claims. (See also claim 7 and other such claims). 
	As to claim 3, it is presumed that the phrase “integral to the capillary” is meant to mean that the syringe retention element is integral with the capillary (portion); they are one single unitary structure.
	As to claim 9, some angle is interpreted to mean an angle and some portion in claim 10 is a portion. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as  being indefinite for failing to particularly point out and distinctly claim the 
It is noted that the language in general employed throughout the claims is awkward, broad, vague, ambiguous, confusing, not structurally accurate and consistent with the specification and drawings.
As to claim 1, it is unclear what the term “thereof” references. It is unclear if the recitation is referring an orifice being located at a distal end of the dispensing tip or the dispensing tip is located at a distal end of the elongate hollow capillary portion. Clarification is required. 
Claim 1 recites the limitation "the capillary" in lines 1-2 of the second paragraph.  There is insufficient antecedent basis for this limitation in the claim. There is no prior mention of any capillary. A capillary portion and capillary are not one in the same. Clarification is required. Consistent terminology should be employed throughout the claims to refer to the same structures. (see also all other claims that recite “the capillary”; claims 3-4, 6-7, 14 and 17).
In claim 1, it is unclear what the term “therein”, it is presumed to refer to in the capillary. However, it is noted that is not required to be in the same internal volume of the capillary (portion). Clarification is required. As to the term proximally, it is noted that there is no distinction, relative basis provided for as to what is considered as proximally. If applicant intends for the device to comprise a capillary and/or capillary portion and/or dispensing tip including a proximal end and distal end opposite the proximal end, then the claims should clearly  provide for such. See also prior remarks above. 
The term "substantially circular" in claim 2 is a relative term which renders the claim indefinite.  The term "substantially circular" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is no indication of what variance/degree from circular is considered to be substantially circular. What may be considered substantially circular to one person may not be considered as such to another and vice versa. Furthermore, it is noted that the capillary has multiple cross-sections. Here, the claim does not specify what/which cross-section is intended to be referenced.  It is noted that the claim does not specific what the piston is concentric with. It is presumed to be concentric with the capillary. 
As to claim 4, it is unclear if applicant intends for the entire adapter to be a structural element of the syringe. As presently drafted, the claim only requires that that the retention element be a part of some vague, ambiguous, undefined structure that applicant has chosen to name as an adapter. If applicant intends for the invention to comprise an adapter, the claim should clearly recite such. It is presumed that “adapter” is meant to be the same as “adaptor” 675, 725 in the specification. If so, it is suggested that the claims be amended to such. See also claim 17. 
 As to claim 5, it is unclear how the claim further structurally limits the invention because the claim does not provide for any additional structural element nor further structurally limit and previously positively claimed element. Instead, the claim only labels the syringe (entire invention that the claims are intended to define by listing the structural elements) as being “disposable”. There is no indication as to what is structurally required of the 
Claim 6 recites the limitation "the perimeter of the capillary".  There is insufficient antecedent basis for this limitation in the claim.
As to claim 7, it is unclear what structure corresponds to the rim as claimed. No “rim” as claimed is described (labeled with any reference numeral) in the originally filed specification. See also claims 14 and 17.
The term "substantially bell-shaped" in claim 8 is a relative term which renders the claim indefinite.  The term " substantially bell-shaped " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is no indication of what variance/degree from “bell-shaped” is considered to be substantially bell-shaped. Furthermore, it is noted that “bell-shaped” is not known definitive geometrical shape. Not all bells are shaped the same. Bells can come in various dimensions and shapes. Bells can be manufactured to have numerous shapes that one may desire. What may be considered substantially “bell-shaped” to one person may not be considered as such to another and vice versa. Also applicable to claims 16 and 19. 
Claim 10 recites the limitation "the colored marking" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is noted that the syringe, the invention is not required to include any color sensor. The clause following the (,) comma does 
It is unclear how claim 11 further structurally limits the invention. Reciting a possible use of the color coding does not further structurally limit the invention. One can use the color-coding for whatever one desires, if for anything at all. 
It is unclear how claim 13 further structurally limits the invention because the claim is contradictory of itself. If the piston and piston head are coupled, they are not separate, separated. The claim is not consistent with the specification nor drawings. 
It is noted that claims 14-19 employ the same or similar language as claims addressed above. Therefore, applicant should see all applicable rejections/remarks above. 
As to claim, it is unclear what is meant by the phrases “terminating… in a dispensing tip” and “terminating …in a syringe retention element” because no capillary is described as being located in a dispensing tip nor syringe retention element. Furthermore, it is unclear if applicant intends for the dispensing tip and syringe retention element to be elements of the instant invention. As presently drafted, such structures are not required to be elements of instant invention. Reciting that a prior positively claimed element terminates ends at some other structures not positively claimed does not require the other structures to be elements of the claimed invention. For example, in considering a claim directed to an electrical device (for example, a printer, TV, etc.) comprising an electrical cord; wherein the cord includes an end that terminates at an electrical power source (a wall socket), the power source/wall socket is 
As to claim 17, it is unclear what is the structural nexus of the capillary (portion) and adapter because the “configured to releasable engage…” clause recites what is possible, but does not actually require the adapter to be an element of nor structurally connected to the capillary. If the adapter is not structurally connected to any other element of the invention, it is not an element of the invention, but is some structure that could be possibly engaged to capillary. Possibilities are not requirements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-6, and 8-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, 14, 16-18, and 22 of copending Application No.16/664,697 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the co-pending applicant discloses that the same elements or structural equivalents of the elements of the instant claims .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lohn, US 8,839,685.
Lohn discloses various embodiments  of a syringe. The syringe can includes 
a cylinder 2.1, 2.2, 2.3, 2.4, 2.5 , a unitary elongate hollow capillary (portion); 
a dispensing tip 4.X including an orifice and located at a distal end of the capillary;

a piston, plunger 12.X concentric with the cylinder and axially movable in the interior of the cylinder; the plunger includes a piston head, coupling piece at a proximal end of the piston outside of the capillary; and 
the piston head includes a plurality of arms, projections 19.x 
Lohn does not specify that the arms, projections are elastically deformable. 
The Applicant is advised that the Supreme Court recently clarified that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007) (see MPEP § 2143).
Common sense, predictability, knowledge, and skill of one of ordinary skill in the art may suffice to establish obviousness. 

As to claims 5, 15, and 18, the syringe and elements of the syringe are disposable. See prior remarks above.  
As to claims 7, 14, and 17, the retention element includes an outwardly extending rim. 8.1, 7.1, 6.1. See figures.
As to claims, 8, 16, and 19 the piston head of the plunger can be subjectively considered as “bell-shaped”. See prior remarks above. 
As to claim 9, the retention element includes shoulder that is chamfered, 8.5, Figure 11.
As to claim 10, it is noted that any object that is visible to the eye has a color and can be considered as “color coded”. 
As to claim 12, according to one embodiment, the syringe cylinder and/or the syringe plunger are each made of a single piece of plastic. (column 5, lines 35-36).   The syringe cylinder 2.1 and the syringe plunger 12.1 are each injection molded as a single piece from a plastic, wherein e.g. the syringe cylinder 2.1 is injection molded from polypropylene and the syringe plunger 12.1 from polyethylene. (column 6, line 66 – column 7, line 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258.  The examiner can normally be reached on M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN R GORDON/             Primary Examiner, Art Unit 1798